Citation Nr: 0605624	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-03 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from April 1969 to August 
1970.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  That decision denied entitlement to 
special monthly compensation based on the need for the 
regular aid and attendance of another person or by reason of 
being housebound.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post traumatic stress disorder (PTSD), evaluated as 100 
percent disabling, and diabetes mellitus type II, evaluated 
as 40 percent disabling.  The combined evaluation for the 
veteran's service-connected disabilities is 100 percent.  

2.  The objective evidence does not show that the veteran is 
totally blind or near totally blind, a patient in a nursing 
home, bedridden, or substantially confined to his dwelling or 
immediate premises as a result of his service-connected 
disabilities.

3.  The objective evidence does not show that the veteran is 
bedridden, unable to dress or feed himself, unable to attend 
to the wants of nature, or incapable of protecting himself 
from the hazards or dangers incident to his daily 
environment.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on 
the need for regular aid and attendance of another person are 
not met.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.350(b), 3.352 (2005).




2.  The criteria for entitlement to special monthly 
compensation on account of being permanently housebound have 
not been met.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 
2005); 38 U.S.C.A. § 3.350(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The veteran was provided such notice 
in May 2002, prior to the decision on appeal.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Court also stated 
that an appellant does have the right to VCAA 
content-complying notice and proper subsequent VA process.  
The veteran was also sent additional notice regarding the 
VCAA in the January 2004 Statement of the Case (SOC).  

These notices included the type of evidence needed to 
substantiate claim for special monthly compensation, namely: 
medical evidence that at least one of the veteran's service-
connected disabilities causes him to need aid and attendance 
of another person in performing activities of daily living, 
causes him to be severely visually impaired or permanently 
housebound, or have loss (or loss of use) of certain body 
parts.  The veteran was informed that VA would obtain service 
medical records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  In the 
SOC, the RO cited 38 C.F.R. § 3.159 with the provision that 
the claimant provide any evidence in his possession that 
pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  Moreover, in the SOC, the RO 
informed the veteran that, although he had not responded to 
the May 2002 VCAA notice, he could still respond telling VA 
where to gather additional evidence related to the claim.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet App 103 (2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA records, Social Security records, 
and private medical evidence is of record.  Under the duty to 
assist, 38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination if an examination is necessary to decide the 
claim.  Examination was accomplished.  As the veteran has not 
identified additional evidence, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  For above reasons, no further development is needed to 
ensure VCAA compliance. 


II.  Special Monthly Compensation (SMC) 

The veteran urges that his service-connected for PTSD and 
Type II diabetes mellitus render him in need of aid and 
attendance of another person and alternatively that he is 
housebound.  His disability ratings are 100 and 40 percent 
respectively, and he has a combined rating of 100 percent, 
effective since 1994.  The veteran has significant non-
service connected disabilities, including lumbosacral 
effusion and arthritis of the cervical spine.  He also has a 
history of hepatitis, drug abuse and hypertension.

The current claim for SMC was filed in May 2002.  Records 
obtained from the Social Security Administration (SSA) show 
that the veteran was declared disabled by SSA in a December 
1994 decision.  The SSA found the veteran's severe 
impairments which led to disability were multiple orthopedic 
problems, dysthymia and a history of substance abuse and 
dependence.  

In April 2002, the veteran submitted an aid and attendance 
report completed by a private physician.  The examiner 
identified the following disabilities:  diabetes, hepatitis 
C, bilateral total hip prosthesis, hypertension, depression, 
PTSD, osteoarthritis.  The veteran could not walk unaided and 
used a cane.  He was considered restricted in the ability to 
feed, bathe and dress in that he was unable to flex due to 
back pain and hip prosthesis.  He was not found to be 
permanently bedridden or blind.  The examiner determined the 
veteran was unable to leave home without assistance, citing 
that he reported that he fell if he left home alone.  He 
reportedly did not require nursing home care.  Asked to list 
pathology related to the question of whether there is a need 
for aid and attendance, the examiner noted the veteran's 
multiple medical problems and many medications, and also 
noted the veteran had some difficulty walking one block.  

The veteran underwent VA examination for diabetes and aid and 
attendance in July 2002.  He reportedly had chronic low back 
pain and used a cane for walking.  He reported a history of 
bilateral hip replacements in 1994 or 1995 and multiple back 
surgeries between 1976 and 1989.  His weight was 211 pounds 
and he recently lost 12 or 13 pounds secondary to loss of 
appetite.  

The veteran reported diabetes since 1990.  His reported 
numbness in the sides of the legs was considered by the 
examiner to be related to nerve root compression from the low 
back.  As far as numbness in the toes, the examiner felt it 
was a toss up whether it was related to diabetes or the low 
back.  He was reportedly on insulin.  He denied anal pruritis 
but did have loss of strength.  He saw his primary care 
provider about once every two to three months.  He complained 
of recent black out spells.  

The veteran arrived in a car driven by a friend.  He lived 
with his wife.  He was not hospitalized or bedridden but his 
competency was not up to par.  He was as likely as not 
lacking in the ability to handle daily hazards of his 
environment.  He had poor memory and exhibited considerable 
difficulty at times maintaining focus on the questions being 
asked.  As far as activities of daily living, he required 
help showering and toileting, and was sometimes incontinent.  
He could feed himself.  He was humped over and demonstrated 
tremendous psychomotor restlessness.  He could not drive or 
do the home finances.  He could use the telephone.  He had 
difficulty sitting still.  

Physically, his extremities were not ulcerated.  He had 
callosities of the feet but the feet were warm.  His general 
appearance was satisfactory but posture was poor and bent 
over.  The assessment was diabetes, noncompliant, aid and 
attendance assessment, chronic low back pain, and residuals 
of diabetes is possible peripheral neuropathy of the toes.  
The numbness in the legs was as likely as not related to the 
back injury.  

VA treatment records are replete with evidence of treatment 
for severe problems related to a thoracic paraplegia 
secondary to epidural abscess which was surgically treated in 
March 2004.  The abscess from T5-9 was drained, with 
laminectomy at T5-9 following.  At that time, a history of 
endocarditis was noted.  He had initially presented with this 
problem in March 2004, reporting fever, and reporting that he 
recently struck his shoulder and was experiencing acute onset 
of lower back pain, difficulty urination and constipation, 
though on chronic opiods.  The veteran was consistently 
assigned Global Assessment of Functioning Scale scores of 50 
for PTSD.

The veteran underwent an additional VA examination for aid 
and attendance and housebound status in March 2004.  The 
noted complaint was paraplegia, secondary to spinal epidural 
abscess.  The veteran's weight was now 160 pounds.  His 
nutrition was a regular diet, with supplements.  His blood 
pressure was within normal limits.  He was noted to be 
presentable and in a wheelchair.  The examiner reviewed the 
extremities and the spine, and noted the following:  the 
veteran could not dress, undress, bathe, or keep himself 
clean and presentable unassisted; he could feed himself.  He 
could not get out of bed, walk around, attend to elimination 
needs, or transfer to a wheelchair unattended.  As to the 
trunk, neck and spine, he had no above the waist 
restrictions, but he was non-weight bearing on his legs.  The 
veteran was considered confined to home due to paraplegia.  
He could leave home up to six hours per day in his wheelchair 
with assistance needed for transfers.  There was no medical 
reason for confinement to the home other than difficulty with 
transfers.  The veteran was not able to walk without the 
assistance of another person.  His current aid was a 
wheelchair.  He was considered incapable of protecting 
himself from the hazards of his environment due to 
paraplegia.  This was considered of indeterminate duration.  
The diagnosis was paraplegia secondary to spinal abscess.  
The examiner indicated that the veteran required daily 
personal health care services from a skilled provider, 
without which he would require hospital, nursing home, or 
other institutional care.

Additional VA treatment records show that he has continued to 
be treated for the effects of his paraplegia.  He had 
undergone rehabilitation therapy but remained in a 
wheelchair.  The paraplegia was consistently attributed to 
the epidural abscess.  A hospital summary dated in February 
2005 reflects the following discharge diagnosis:  T5 ASIA 
incomplete paraplegia secondary to epidural abscess, 
neurogenic bladder, neurogenic bowel, history of hypertension 
on medical therapy, adult onset diabetes on medical therapy, 
history of anemia, late effects of spinal cord injury with 
spasticity, history of hepatitis.  He was reportedly managing 
his diabetes with medication, though there were intermittent 
reports of noncompliance.  


Aid and Attendance

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2005).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2005).

The veteran's use of a wheelchair is a result of his thoracic 
spine paraplegia directly related to an epidural abscess.  
This was discovered following a fall in March 2004.  The 
evidence supports a finding that the veteran has not suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless by reason of a service-connected 
disability.  Rather, the evidence unequivocally shows that 
the veteran's incapacity is due to his nonservice-connected 
complications first manifest in March 2004 and related to the 
epidural abscess.  Significantly, during the 2004 VA 
examination for Permanent Need for Regular Aid and 
Attendance, the examiner indicated that the veteran was 
confined to a wheelchair and needed the assistance of others 
due to paraplegia.  The most recent medical records also 
indicate that the veteran suffers from incomplete paraplegia, 
due to his thoracic epidural abscess in March 2004.  
Therefore, while the veteran may be in need of regular aid 
and attendance of another person, it is not as a result of 
his service-connected disabilities, but, rather, as a result 
of thoracic spine epidural abscess.  

The Board finds the 2004 VA examination as to aid and 
attendance the most probative as it reflects a review of the 
veteran's current condition and is consistent with the 
record.  The examiner clearly and concisely identified the 
relevant condition and supported his conclusion.  As to the 
private opinion submitted in May 2002, the Board finds this 
less persuasive as to the critical issue in this case as it 
was not as specific as to the disabilities which rendered the 
veteran in need of aid and attendance.  There was no reason 
given why PTSD or diabetes would render the veteran in need 
of aid and attendance.  Similarly, the VA examiner's opinion 
in July 2002 is less persuasive than the 2004 examination, as 
it does not reference the veteran's current condition.  
Significantly, that examiner did not opine why diabetes or 
PTSD would render the veteran in need of aid and attendance.  

The Board acknowledges that, as a result of his various 
service-connected disabilities, the veteran currently 
experiences significant impairment.  However, he is not 
blind, nor does he have loss of use of both feet or one hand 
and one foot due exclusively to his service-connected 
disabilities.  While it is true that, at present, the veteran 
is for the most part confined to a wheelchair, he is neither 
helpless nor bedridden due to his service-connected 
disorders.  Rather, the clear weight of the evidence is to 
the effect that the veteran's disability confining him to the 
wheelchair is the result of his non-service connected 
epidural abscess.  Medical evidence shows he was not 
requiring a wheelchair prior to the abscess.  Overall, the 
evidence of record does not demonstrate that, due solely to 
the veteran's service-connected disabilities, he is unable to 
attend to the matters of daily living, or to protect himself 
from the hazards of his environment.  Consequently, special 
monthly compensation based on the need for the regular aid 
and attendance of another person is not warranted. 




Housebound Status

Special monthly compensation is alternatively payable for 
being permanently housebound by reason of a service-connected 
disability or disabilities.  This requirement is met when the 
veteran has a disability rated at 100 percent and (1) another 
service-connected disability rated at 60 percent or more, or 
(2) is substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

In this case, the veteran clearly does not meet requirement 
(1) listed above.  Moreover, he does not meet requirement 
(2), as he is not shown to be permanently housebound by 
reason of a service-connected disability or disabilities.  
There has been no medical or other documentary evidence 
offered to suggest that his service-connected disabilities, 
PTSD and/or diabetes, has resulted in the veteran being 
substantially confined to his home where he resides.  The 
2004 VA examination to determine housebound/aid and 
attendance status discussed above did not find the veteran 
housebound due to service-connected disability.  Thus, there 
is no competent evidence to support a finding of SMC on 
account of being housebound.  

Inasmuch as the appellant urges that SMC is warranted, as a 
layperson he is not qualified to express an opinion regarding 
any medical causation.  It is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
and the lay opinions cannot be accepted as competent evidence 
to the extent that they purport to establish such medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The Board finds the evidence is not evenly balanced in this 
case and the benefit of the doubt doctrine is not for 
application as to the claims for SMC based on the need for 
the regular aid and attendance of another person or based on 
being permanently housebound.  The Board concludes that the 
requirements for special monthly compensation based on these 
criteria thus are not met.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2005).


ORDER

Special monthly compensation based upon the need for regular 
aid and attendance or on account of being permanently 
housebound is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


